Black,
dissenting: I dissent on the first point wherein the opinion holds that the taxpayer may not deduct as a business expense, the amount of bond premiums paid in redemption of bonds issued by petitioner’s subsidiaries, which bonds petitioner had assumed and agreed to pay in the purchase of the assets of the subsidiaries. I think that a correct interpretation of article 68, Regulations 74, sustains petitioner’s contention with respect to the items of bond premiums and that the deductions claimed with respect thereto should be allowed.
Arundell and Leech agree with this dissent.